                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION



MICHAEL TRISTAN JOHNSON                                                      PETITIONER

v.                                NO. 4:18-cv-00931 JM

UNITED STATES OF AMERICA                                                     RESPONDENT



                                             ORDER


       The Court has received findings and a recommendation from Magistrate Judge Patricia S.

Harris. No objections have been filed. After a careful, de novo review of the record, the Court

concludes that the findings and recommendation should be, and hereby are, approved and adopted

in their entirety as this Court’s findings in all respects. This case is dismissed without prejudice.

Judgment will be entered for the United States of America.

       IT IS SO ORDERED this 1st day of March, 2019.




                                              UNITED STATES DISTRICT JUDGE
